    Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 1 of 19




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


                                                          C.A. No. 16-CV-11666-LTS

EDWARD T. JONES,

       Plaintiff,

       v.

COMMONWEALTH OF MASSACHUSETTS, ET AL.,

       Defendants.

     DEFENDANTS LISAMITCHELL’S, MICHAEL DEVINE’S AND JOHN
      CAMELO’S STATEMENT OF UNDISPUTED MATERIAL FACTS
       IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT

       Defendants Lisa Mitchell (“Mitchell’), Michael Devine (“Devine”) and John

Camelo (“Camelo”), submit this Statement of Undisputed Material Facts in support of

their Motion for Summary Judgment.

                                      PARTIES

   1. Plaintiff is an inmate lawfully in the custody of the Massachusetts Department of

       Correction (“DOC”). First Amended Complaint ¶4.

   2. Plaintiff is currently incarcerated at Old Colony Correctional Center (“OCCC”).

       First Amended Complaint ¶4.

   3. The defendants are Lisa Mitchell (“Mitchell”), the OCCC Superintendent for the

       relevant time period; Michael Devine (“Devine”), the OCCC Deputy

       Superintendent for the relevant time period; and, John Camelo (“Camelo”), a

       Captain at OCCC for the relevant time period. First Amended Complaint ¶¶6,8,9.

   4. The only claims remaining after the Department of Correction Defendants’
Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 2 of 19




   Motion to Dismiss are claims under the Eighth Amendment and the

   Massachusetts Declaration of Rights, Article 26. See Memorandum and Order

   (Document Number 73).

5. Lisa Mitchell was the Superintendent of OCCC in 2015. Deposition of Lisa

   Mitchell, attached as Exhibit A, p. 6.

6. Michael Devine was the Deputy Superintendent of Programs, Treatment and

   Reentry at OCCC. In that position he oversaw things related to treatment, whether

   it be substance abuse or religious programs and also oversaw the whole reentry

   process. As the Deputy Superintendent of Programs, Treatment and Reentry he

   was also the Prison Rape Elimination Act (“PREA”) Manager for OCCC.

   Deposition of Michael Devine, attached as Exhibit B, pp. 5-6.

7. Captain Camelo was the Captain of the Residential Treatment Unit (“RTU”) at

   OCCC in 2015. His duties included conducting rounds of the unit and overseeing

   the staffing of that unit. Deposition of John Camelo, attached as Exhibit C, p. 8.

                   THE RESIDENTIAL TREATMENT UNIT

8. OCCC is a medium security prison run by the DOC. The mission of OCCC

   Medium is to promote public safety through the management and treatment of the

   mentally ill offender in a safe, secure, and therapeutic environment. OCCC’s

   diverse workforce provides meaningful programming opportunities designed to

   prepare mentally ill offender for successful reentry in the community. The

   majority of inmates incarcerated at OCCC have mental health issues. Affidavit of

   Elena Clodius attached as Exhibit D,¶2.

9. The purpose of the Residential Treatment Unit at OCCC is for inmates with



                                            2
Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 3 of 19




   severe and persistent mental illness who have difficulty managing in general

   population, because they need frequent contact or they are on mental health

   watches, or if they need increased observations. Mental health staff is assigned to

   the RTU to help provide groups and support the inmates to function better.

   Deposition of Vanessa Martino-Fleming, attached as Exhibit E, p. 15.

10. According to the DOC's Mental Health Services Policy, 103 DOC 650, the

   Residential Treatment Unit ("RTU") is a “general population housing unit that

   provides an intermediate level of care for inmates whose mental illness, combined

   with significantly impaired social skills and limited ability to participate

   independently in activities of daily living, makes it difficult for them to function

   in the general population of a correctional facility, but who are not so impaired as

   to require psychiatric hospitalization”. Exhibit D, 103 DOC 650, Mental Health

   Services Policy attached as Exhibit 1 to Exhibit D, specifically 103 DOC

   650.01Q. The RTU provides “an intermediate level of care for general population

   inmates with a mental health classification of MH-4. These inmates do not require

   inpatient psychiatric hospitalization, but they present with a pervasive pattern of

   inability to function or manage appropriately within general population due to a

   mental disorder” Exhibit D, ¶4, Exhibit 1, specifically 103 DOC.650.08A.

11. At OCCC the placement in the RTU is determined by mental health staff. Mental

   health staff first has to approve an inmate's placement in the RTU and then a

   Classification Board is held recommending the RTU based on the mental health

   approval. Central Classification gives the final approval for an inmate's placement

   in the RTU. Exhibit D, ¶5, and Exhibit 1, specifically 103 DOC 650.08B.



                                         3
 Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 4 of 19




12. The RTU was the unit that was designated to handle inmates who were seriously

   mentally ill. Exhibit A, p. 43.

13. All the inmates in the RTU had some degree of mental health issues. Exhibit E, p.

   55.

                     ALLEGATIONS OF SEXUAL HARASSMENT

14. All of the allegations in the Complaint occurred while plaintiff was incarcerated at

   OCCC. First Amended Complaint.

15. Plaintiff describes himself as being mentally ill. First Amended Complaint p.1,

   ¶15.

16. Plaintiff alleges that he was sexually harassed at OCCC by inmate Inmate A

               (      Inmate A   for the time period from June to October, 2015. First

   Amended Complaint ¶¶ 16, 20.

17. Plaintiff first met inmate Inmate A about 2014 at OCCC. Deposition of Edward

   Jones, attached as Exhibit F, pp. 32-33.

18. According to the DOC’s Inmate Management System (“IMS”) Edward Jones and

          Inmate A        were both housed in the RTU at OCCC on the following dates:

   November 18, 2014-December 11, 2014

   December 15, 2014-February 17, 2015

   February 18, 2015-April 15, 2015

   May 19, 2015-July 24, 2015

   July 27, 2015-August 3, 2015

   August 12, 2015-August 20, 2015

   Exhibit D, ¶6 and chart attached as Exhibit 2 to Exhibit D.



                                           4
 Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 5 of 19




19. According to IMS, Edward Jones and               Inmate A    were never housed in

   the same cell at OCCC. Exhibit D, ¶7

20. Plaintiff alleges that Inmate A first sexually harassed him in May 2015. Exhibit

   F, p. 36.

21. Plaintiff alleges that the sexual harassment occurred when both he and Inmate A

   were housed in the Residential Treatment Unit (“RTU”) at OCCC. First Amended

   Complaint ¶¶ 16-21.

22. Plaintiff testified that the first time Inmate A sexually harassed him was in May

   2015; that Inmate A came up to plaintiff in plaintiff’s cell when he was at the

   urinal and said “Wow. You got a big dick”. Exhibit F, p. 36.

23. Inmate A did not touch plaintiff during this alleged incident. Exhibit F, p. 37.

24. Plaintiff testified that after this incident he “wanted to smash his face in”;

   meaning      Inmate A   face. Exhibit F, p. 37.

25. Plaintiff testified that Inmate A came into his cell in May 2015 and asked him if

   plaintiff likes men. Plaintiff said that Inmate A told him “I want to have sex with

   you” and plaintiff responded “I’m not going to have sex with you. Get the hell out

   of my cell”. Exhibit F, pp. 37-38.

26. Inmate A did not touch plaintiff during this alleged incident. Exhibit F, p. 38.

27. Plaintiff testified that the next time Inmate A sexually harassed him was in about

   June, 2015. Plaintiff stated that Inmate A said “I want to have sex with you…I

   know you like men”. Exhibit F, p. 39.

28. Inmate A did not touch plaintiff during this alleged incident. Exhibit F, p. 40.

29. Plaintiff testified that the next time Inmate A sexually harassed him was in June



                                           5
 Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 6 of 19




   2015. According to plaintiff, Inmate A approached plaintiff while he was at the

   urinal in his cell and Inmate A said “dudes act like they’re funny just because

   they got a big dick. You know what I’m saying? It ain’t my fault you got a big

   dick, you know”. Exhibit F, p. 40.

30. Inmate A did not touch plaintiff during this alleged incident. Exhibit F, p. 41.

31. According to plaintiff in July 2015, Inmate A came to his cell and said “I want to

   have sex with you”. Plaintiff said that Inmate A was also talking about another

   inmate and also about some brothers and uncles who raped family members;

     Inmate A   was not talking about plaintiff. Exhibit F, pp. 42-43.

32. Plaintiff stated he told Officer Mooreland about this incident in July, 2015 and

   Officer Mooreland notified Inner Perimeter Security (“IPS”) officer O’Neil.

   Exhibit F, pp. 43-44.

33. Plaintiff testified that he spoke to Officer O’Neil about   Inmate A   Exhibit F, p.

   43.

34. Plaintiff testified that after he spoke to Officer O’Neill, Inmate A was locked in

   his cell and plaintiff was released back to population. Exhibit F, p. 44.

35. According to plaintiff, the day after this alleged incident, Inmate A was moved

   out of the RTU and plaintiff did not see him again until October. Exhibit F, p. 44.

36. Plaintiff stated that from May to July 2015, Inmate A would come to his cell

   when he got out of the shower and “talk about how nice my body looked, … and

   he would always talk about how big my penis is”. Exhibit F, p. 49.

37. Plaintiff testified that Inmate A did not touch him any of the times he claims that

     Inmate A   sexually harassed him. Exhibit F, p. 47.



                                          6
 Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 7 of 19




38. Plaintiff claims Inmate A sexually harassed/sexually targeted other inmates.

   Exhibit F, pp. 47, 51.

39. In plaintiff’s opinion the terms sexual harassment and sexual targeting are the

   same things. Exhibit F, pp. 48-49.

40. Plaintiff claims Inmate A sexually targeted him by “specifically coming to my

   cell, by specifically pursuing me for sex, by specifically talking about my private

   parts, by specifically waiting until I got out of the shower to come and talk about

   how my body looked and stuff like that”. Exhibit F, p. 48.

41. In August 2015, plaintiff said Inmate A “was causing confusion yelling out of

   his door about men having sex with little girls, fifteen thirteen, twelve year old

   girls and three brothers raping their little sister and stuff like that”. Inmate A

   never mentioned plaintiff’s name in any of the things he yelled out. Exhibit F, p.

   194.

42. Inmate A never physically touched plaintiff. Exhibit F, p. 119.

43. Plaintiff did not specifically tell correctional staff what Inmate A said to him. He

   just told correctional staff that he was being harassed. Exhibit F, p. 123.

44. Plaintiff thinks that Inmate A is crazy and has severe mental health issues.

   Exhibit F, p. 136.

45. In August, 2015, plaintiff spoke to IPS about     Inmate A   According to plaintiff he

   spoke to IPS about how Inmate A was sexually harassing him and also about

   how Inmate A was creating a climate issue in the block. Exhibit F, pp. 196-197.

46. On August 19, 2015, plaintiff signed an Inmate Waiver Form which stated he had

   “no concerns about returning to general population”. Exhibit F, pp. 197-198, and



                                          7
 Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 8 of 19




   Inmate Waiver Form attached as Exhibit G.

47. In September, 2015, plaintiff told staff that if Inmate A continued to make

   comments, plaintiff may smash him in the head. Exhibit F, p. 191.

48. On September 24, 2015, Vanessa Martino-Fleming wrote a confidential incident

   report which stated that she was approached in the RTU by plaintiff and four

   other inmates “regarding their concerns with         Inmate A      returning to the

   unit”. The inmates reported that they were “’just trying to be proactive and do the

   right thing by coming forward because no one wanted to see Mr. Inmate A get

   hurt”’. Plaintiff told her “’I don’t want to but if he continues to make those

   comments I might smash him in the head”’. Exhibit E, pp. 29-30, 37-38,

   September 24, 2015 incident report attached as Exhibit H.

49. According to Martino-Fleming, the inmates were fearful for      Inmate A   for him

   being hurt. Exhibit E, p. 37.

50. Captain Camelo and Deputy Devine advised Martino-Fleming to write the

   incident report after she reported to them what the inmates told her. Exhibit E, pp.

   48-50, 55.

51. The incident report stated that inmates in the RTU, including plaintiff were fearful

   for Inmate A getting hurt. Exhibit E, pp. 37-38, Exhibit H.

52. Vanessa Martino-Fleming thought       Inmate A   safety was at risk. Exhibit E, p.

   21.

53. Mental health staff thought that some inmates in the RU may assault Inmate A

   Exhibit E, pp. 21-22.

54. In Deputy Devine’s opinion Inmate A did not pose a physical danger to other



                                         8
 Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 9 of 19




   inmates at OCCC. Exhibit B, pp. 11-12.

55. In Deputy Devine’s opinion Inmate A was a climate issue because of his mental

   illness; “he would tend to say inappropriate things”. Exhibit B, p. 12.

56. According to Superintendent Mitchell, Inmate A was seriously mentally ill.

   Exhibit A, pp. 42-43.

57. In Captain Camelo’s opinion, Inmate A was very mentally challenged “so he had

   a conflict probably with everybody in the unit”. Exhibit C, p. 13.

58. According to Captain Camelo, plaintiff was ‘one of many that had issues with

          Inmate A         Exhibit C, p. 28.

59. According to Deputy Devine, Inmate A was not well liked because he would say

   inappropriate things. Other inmates were worried about Inmate A because they

   were concerned “he would say something inappropriate and would end up maybe

   getting hurt or something”. Exhibit B, p. 14.

60. Plaintiff never told Deputy Devine that he was decompensating as a result of his

   interactions with   Inmate A    Exhibit B, p. 18.

61. In 2015, it was the responsibility of the IPS team to determine whether a conflict

   existed between inmates. IPS would conduct an investigation, enter information

   into IMS and Supt. Mitchell would be one to review it. Exhibit A, p. 31-32.

62. Inmates were not always separated when a conflict was entered between them. If

   a conflict was approved they could have been separated by housing, could have

   been separated by institution. An approved conflict means that there was a valid

   conflict between two individuals. The conflict “has to be a very significant

   security risk and safety risk”. Exhibit A, pp. 32-33.



                                           9
Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 10 of 19




63. The purpose of the Inmate Waiver Form is to determine whether or not an inmate

   needs to be separated from another inmate; if the inmate can be returned to

   population. Exhibit A, pp. 34-35.

64. If an inmate did not sign the Inmate Waiver Form, he may have been placed in

   restrictive housing or a special management unit if he had protective custody

   issues. Said inmate may have been separated from his conflict by housing unit.

   OCCC would have continued to monitor the process and look into any allegations

   further. Exhibit A, p. 35.

65. An inmate would not sign an Inmate Waiver Form if an inmate had a valid enemy

   issue or conflict. Exhibit A, p. 35.

66. Lisa Mitchell did not make the final decision about whether to return an inmate to

   general population. Exhibit A, p. 38.

67. An inmate signs an Inmate Waiver Form “to confirm that he has no issues with

   another inmate or being placed back into population, whether it be in the same

   housing unit that the inmate that he has an issue with currently lives”. Exhibit C,

   p. 29.

68. Inmate A was a climate issue the first day he arrived in the RTU. Exhibit C, pp.

   31-32.

69. “A climate issue is an inmate who is verbally abusive to other inmates. More than

   one. That poses a climate issue within the unit. So specifically, again, Inmate A

               again was a highly, you know, ill mental health inmate and very

   problematic within his confinement in the Department of Correction”. Exhibit C,

   p. 31.



                                           10
Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 11 of 19




70. Ms. Martino-Fleming did not tell Captain Camelo about any symptoms plaintiff

   was experiencing. She just told Captain Camelo that plaintiff “wasn’t happy that

         Inmate A       was in the same unit as him”. Exhibit C, p. 27.

71. If an inmate “was causing a climate issue to a degree where it could cause

   potential harm to another inmate, the staff, he would be removed from the unit

   and the incident would be investigated”. Exhibit C, p. 32.

72. According to Captain Camelo “[t]he potential was there for any inmate to pose

   danger to another inmate at any given time… Not just Inmate A not just Jones, it

   could be any inmate in the unit”. Exhibit C, p. 32.

73. Captain Camelo was never warned that Inmate A poses a physical danger to

   plaintiff. Exhibit C, p. 33.

             INCIDENT IN CHOW HALL ON OCTOBER 24, 2015

74. Plaintiff alleges that on October 24, 2015,   Inmate A   came and sat behind him in

   the chow hall while plaintiff was eating. Plaintiff alleges that   Inmate A   said

   “how he still wants to have sex with me, how I have a big dick and how he hasn’t

   forgotten about me”. Exhibit F, pp. 59-60, 130.

75. According to plaintiff he told Officer Mooreland about       Inmate A   comments

   and Officer Mooreland told Inmate A to leave plaintiff alone. Exhibit F, pp. 60-

   61.

76. According to plaintiff, Officer Mooreland told Inmate A to leave the chow hall.

   Exhibit F, pp. 61, 134-135.

77. According to plaintiff, after Officer Mooreland ordered Inmate A to leave the

   chow hall, Inmate A came over to plaintiff and said “some other crazy stuff”.



                                         11
Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 12 of 19




   Exhibit F, pp. 134-135. According to plaintiff, Inmate A “was leaving the chow

   hall and he came over to my table and says, I want to kiss you”. Exhibit F, p. 61.

78. According to plaintiff, Inmate A said “I’m going to stab you with my fork. As

   soon as I drop off my tray, I’m going to stab you with my fork”. Exhibit F, p. 61.

   Plaintiff testified that Inmate A said “as soon as I put my tray away, I’m going to

   stab you anyway, you know”. Exhibit F, p. 135.

79. Plaintiff told Inmate A “if you don’t get away from me, I’m going to smash your

   face in”. Exhibit F, p. 61.

80. Plaintiff got up and followed   Inmate A   Exhibit F, p. 61. Plaintiff testified that

   that he was “not going to wait for him to put his tray up”. Plaintiff testified that he

   followed Inmate A to put his tray away. Exhibit F, p. 135. Plaintiff testified that

     Inmate A   told him he was going to stab him with his fork and plaintiff followed

   him. Exhibit F, p. 138-139.

81. Plaintiff alleges that Inmate A broke his fork and stabbed plaintiff with it.

   Exhibit F, p. 61.

82. According to plaintiff, he got up. Inmate A put his hands up as though he was

   going to stab plaintiff. Plaintiff put his hand out to block it and Inmate A stabbed

   him in the hand. Plaintiff and Inmate A got into a fight and according to plaintiff

   “I got the better of him”. Exhibit F, p. 62-63.

83. Plaintiff testified that he was behind Inmate A when Inmate A broke the fork

   and swung. Exhibit F, p. 135.

84. According to plaintiff, Inmate A knew plaintiff was following him to the tray

   disposal area. Exhibit F, pp. 139-140.



                                         12
Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 13 of 19




85. According to plaintiff, the fight was a mutual thing; nobody hit first. Exhibit F, p.

   140.

86. Plaintiff testified that he told IPS Officer Adorno that plaintiff “beat his ass”;

   meaning         Inmate A   Exhibit F, p. 141.

87. According to plaintiff, Inmate A stabbed him first with the fork, but then

   plaintiff hit     Inmate A   Exhibit F, p. 141.

88. According to plaintiff, he won the fight. Exhibit F, pp. 141-142.

89. According to plaintiff, he received three stitches in his hand; the stitches were

   done at OCCC. Exhibit F, p. 142.

90. Plaintiff testified that he punched Inmate A who then fell. When Inmate A was

   on the ground, plaintiff stomped on his stomach with his right foot probably three

   times. Exhibit F, pp. 145-146. According to plaintiff he “was trying to stomp him

   in his penis”. Exhibit F, p. 146.

91. Plaintiff testified “I should have” in response to a question asking if he jumped on

      Inmate A     Exhibit F, p. 145.

92. After he knocked Inmate A to the floor, plaintiff pulled him away from

   correctional staff and then stomped on him. Plaintiff pulled Inmate A by his feet

   about two feet. Exhibit F, p. 150.

93. Correctional staff told plaintiff to stop stomping on    Inmate A   They had to tell

   him to stop 2-3 times before plaintiff stopped. Exhibit F, pp. 147-148.

94. Inmate A only stabbed plaintiff with the fork; he did not hit him. The only

   physical contact by Inmate A was with the fork. Exhibit F, p. 148.

95. Inmate A stabbed plaintiff in the right hand and plaintiff punched Inmate A



                                             13
Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 14 of 19




   with his right hand. Exhibit F, p. 149.

96. Correctional staff took both plaintiff and Inmate A to the Health Service Unit

   after the fight. Exhibit F, p. 151.

97. Plaintiff testified that he “was ready to beat the hell out of Inmate A Exhibit F, p.

   104.

98. Prior to the fight in the chow hall, Inmate A had never touched plaintiff. Exhibit

   F, p. 63.

99. Plaintiff alleges that he was sexually harassed/targeted by Inmate A from May

   until October “until I stopped him”. Exhibit F, p. 70.

100.        Plaintiff said he did not report every incident involving Inmate A to Lisa

   Mitchell or to Capt. Camelo. Exhibit F, p. 67.

101.        After Inmate A was moved out of the RTU, other than being in the chow

   hall, he did not sexually harass and/or sexually target plaintiff. Exhibit F, p. 74.

102.        After the fight in the chow hall, plaintiff did not see Inmate A again; he

   has not seen Inmate A since October 2015. Exhibit F, p. 91.

103.        Plaintiff testified that he spoke to Deputy Devine about Inmate A only

   twice before the October fight in the chow hall; once in July 2015 and once in

   August 2015. Exhibit F, p. 101.

104.        Plaintiff testified that he spoke to Supt. Mitchell about two times about

       Inmate A   The first time was probably in August 2015 and within a few days of

   speaking with her Inmate A was moved out of the RTU. Exhibit F, pp. 102-104.

105.        Plaintiff testified that after speaking with Supt. Mitchell at Access Hour in

   August, 2015 about       Inmate A   he never spoke to her again about Inmate A



                                           14
Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 15 of 19




   Exhibit F, p. 111.

106.      According to Superintendent Mitchell, “[e]very inmate that we have in our

   custody poses a threat”. “[A]t any given time an inmate can be assaulted. This is a

   medium security facility. The mission is to deal with mentally ill individuals.

   Some are seriously mentally ill and others may just have a diagnosis of a mental

   disorder. So at any given time, they can be self-injurious, they can be assaultive.

   They carry all the DSM-IV diagnoses. Plus we have individuals that are just

   antisocial, and they’re high risk of assaultive behavior”. Exhibit A, p. 40.

107.      There is no such thing as a keep-away order. Exhibit A, pp. 40-41.

                            PREA INVESTIGATIONS

108.       In 2015, PREA investigations were conducted by the Inner Perimeter

   Security ("IPS") Team at the direction of either the Superintendent or the Deputy

   Superintendent of Reentry. Exhibit D, ¶11.

109.      All investigations including PREA investigations are investigated by IPS.

   IPS has the responsibility to investigate all allegations. For PREA investigations

   specifically, allegations need to be investigated to ensure that an inmate is not

   being victimized. Exhibit D, ¶12.

110.       Staff is obligated to investigate any allegation of sexual harassment or

   sexual conduct. Exhibit A, p. 17.

111.      Plaintiff thinks Captain Camelo subjected him to two unnecessary PREA

   investigations. According to plaintiff, one was when Captain Camelo took

   information from Officer Oliveira and forwarded it to IPS who did a PREA

   investigation. And the second was when plaintiff was subjected to a PREA



                                         15
Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 16 of 19




   investigation based on information from         Inmate A    Exhibit F, pp. 165-166.

112.          Edward Jones was only involved in one PREA investigation in 2015.

   Exhibit D, ¶13.

113.        Plaintiff testified that he told Officer Oliveira that he was having “wet

   dreams and that I wasn’t going to live in a cell with anyone any longer.” Officer

   Oliveira contacted Captain Camelo and informed him what plaintiff had said.

   Plaintiff claims this led to a PREA investigation. Exhibit F, pp. 166-167. This

   alleged investigation did not involve        Inmate A   Exhibit F, p. 170.

114.        Plaintiff testified that he was psychologically traumatized by this PREA

   investigation. He claims the PREA investigation exacerbated his PTSD and

   caused him major depression, stress and fear. Exhibit F, p. 169-170

115.        The second PREA issue involved          Inmate A   According to plaintiff,

       Inmate A   had allegedly told staff that he had seen another inmate licking

   plaintiff’s nipples. Exhibit F, p. 170.

116.        Superintendent Mitchell initiated a PREA investigation as a result of an

   allegation by Inmate A that he saw another inmate lick plaintiff’s nipples.

   Exhibit A, pp.11-12, Exhibit D, ¶14.

117.          The finding on that PREA investigation was unfounded. Exhibit F, pp.

   83, 170, Exhibit D, ¶14.

118.        Superintendent Mitchell concurred with IPS’s finding that it was an

   unfounded allegation. Exhibit A, pp. 16-17.

119.        Captain Camelo had no involvement with PREA investigations. Exhibit C,

   pp. 8-9.



                                           16
Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 17 of 19




120.        In Vanessa Martino-Fleming’s role as a clinician she would not

   recommend that PREA allegations not be investigated. Exhibit E, pp. 53-54.

121.        Deputy Devine was not responsible for authorizing investigations of

   sexual abuse. Exhibit B, pp. 6-7. He also did not have the authority to stop a

   PREA investigation. Exhibit B, p. 9.

122.        Plaintiff thinks the PREA investigation was unnecessary because staff

   should have known that Inmate A “lies about stuff like that”. Exhibit F, 171-172,

   180.

                PLAINTIFF’S CORRESPONDENCE/GRIEVANCES

123.        On September 25, 2015, plaintiff wrote a letter to Superintendent Mitchell.

   In the letter he says that Inmate A “victimize, traumatize, harass and abuse me

   verbally”. Nowhere in the letter does it say that plaintiff is in fear of a physical

   assault by Inmate A or that Inmate A even physically touched him. Exhibit 11

   to First Amended Complaint, attached here as Exhibit I.

124.        On August 19, 2015, plaintiff signed an Inmate Waiver From that states he

   had ‘[n]o concerns about returning to general population”. Exhibit G.

125.        On September 24, 2015 plaintiff filed Grievance Number 83803 about

   inmate         Inmate A      This grievance was received by the Institutional

   Grievance Coordinator on September 28, 2015. A review of Edward Jones’s

   grievances shows that Grievance Number 83803 was the first time Jones filed a

   grievance about inmate     Inmate A   Affidavit of Gregory Saucier ¶4, attached as

   Exhibit J.

126.        Plaintiff does not make any allegations in his grievance about being afraid



                                          17
    Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 18 of 19




       for his safety. Grievance Number 83803(including appeal) attached as Exhibit K.

   127.        The Institutional Grievance Officer (“IGC”) partially approved plaintiff’s

       grievance. The Institutional Grievance Officer wrote “[y]our grievance is partially

       approved; this issue with inmate Inmate A is being handled administratively”.

       Exhibit K.

   128.        Plaintiff appealed the IGC’s findings to Superintendent Mitchell. Exhibit

       K.

   129.        In his grievance appeal, plaintiff does not make any allegations about

       being afraid for his safety. Exhibit K.

   130.        Superintendent Mitchell denied plaintiff’s appeal stating “[n]ot entitled to

       information requested”. Exhibit K.



                                       DEFENDANTS LISA MITCHELL, MICHAEL
                                       DEVINE, AND JOHN CAMELO,
                                       By their attorney,

                                       NANCY ANKERS WHITE
                                       Special Assistant Attorney General

Dated: September 13, 2019              /s/ Daryl F. Glazer___________________
                                       Daryl F. Glazer
                                       BBO #567138
                                       Dfglazer@doc.state.ma.us
                                       Legal Division
       .                               Department of Correction
                                       70 Franklin Street, Suite 600
                                       Boston, MA 02110-1300
                                       (617) 727-3300, Ext. 1102

                             CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing



                                              18
    Case 1:16-cv-11666-LTS Document 145 Filed 09/13/19 Page 19 of 19




and that on this date a copy of this document was mailed, first class postage, to the
plaintiff at his address, OCCC, 1 Administration Road, Bridgewater, MA 02324.

September 13, 2019                                    /s/ Daryl F. Glazer
                                                      Daryl F. Glazer




                                             19
